DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Conte on 5/24/2021.

The application has been amended as follows: 
In the Claims: 
Amend claim 7 as followed:  A bracket identification system, comprising:
a bracket including: 
a bracket base adapted to attach to a tooth in a dental arch; 
a bracket body extending from said base; and 
a pair of spaced apart tie wings extending from said bracket body, each of said pair of tie wings having a tie wing face; 
a bracket bonding tray configured to retain said bracket to visually expose one or more of a gingival margin of said pair of tie wing faces, a gingival side of said bracket body, or a gingival side of said bracket base; 
a first identification mark disposed on one of said gingival margin of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
a second identification mark disposed on said gingival margin of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
a third identification mark disposed on one of said gingival edge of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
wherein said second identification mark identifies a bracket body height of said bracket; and said third identification mark identifies angulation of said bracket body in relation to said bracket base.
Amend claim 9 as followed: A bracket identification system, comprising: 
a bracket including: 
a bracket base adapted to attach to a tooth in a dental arch; 
a bracket body extending from said base; and 
a pair of spaced apart tie wings extending from said bracket body, each of said pair of tie wings having a tie wing face; 
a bracket bonding tray configured to retain said bracket to visually expose one or more of a gingival margin of said pair of tie wing faces, a gingival side of said bracket body, or a gingival side of said bracket base; 

a second identification mark disposed on said gingival margin of said pair of tie wing faces, said gingival side of a bracket body, or said gingival side of said bracket base; 
a third identification mark disposed on one of said gingival margin of a pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
wherein said first identification mark identifies placement of said bracket on a tooth in an upper dental arch or a tooth in said lower dental arch;
 said second identification mark identifies angulation of said bracket body in relation to said bracket base; and
 said third identification mark identifies bracket body height.
Amend claim 16 as followed: A method, comprising:
 configuring a bracket including: 
a bracket base adapted to attach to a tooth in a dental arch; 
a bracket body extending from said base; and
a pair of spaced apart tie wings extending from said bracket body, 
each of said pair of tie wings having a tie wing face; 
forming a bracket bonding tray including at least one bracket retaining feature which retains said bracket to visually expose one or more of a gingival margin of said pair of tie wing faces, a gingival side of said bracket body, or a gingival side of said bracket base; 
disposing a first identification mark on one of said gingival margin of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
disposing a second identification mark on one of said gingival edge of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
disposing a third identification mark on one of said gingival edge of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
wherein said first identification mark identifies placement of said bracket on a tooth in an upper dental arch or a tooth in said lower dental arch; and 
said second identification mark identifies bracket height of said bracket; 
said third identification mark identifies angulation of said bracket body in relation to said bracket base.
Amend claim 18 as followed: A method, comprising: 
configuring a bracket including: 
a bracket base adapted to attach to a tooth in a dental arch; 
a bracket body extending from said base; and 
a pair of spaced apart tie wings extending from said bracket body, each of said pair of tie wings having a tie wing face; 
forming a bracket bonding tray including at least one bracket retaining feature which retains said bracket to visually expose one or more of a gingival margin of said
pair of tie wing faces, a gingival side of said bracket body, or a gingival side of said bracket base; 
disposing a first identification mark on one of said a gingival margin of said pair of tie wing faces, a said gingival side of said bracket body, or a said gingival side of said bracket base; 
disposing a second identification mark on one of said gingival edge of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
disposing a third identification mark on one of said gingival edge of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base; 
wherein said first identification mark identifies placement of said bracket on a tooth in an upper dental arch or a tooth in said lower dental arch; and 
said third identification mark identifies bracket height of said bracket.
Amend claim 25 as followed: A bracket comprising: 
a bracket base adapted to attach a tooth of a dental arch, said bracket base having a bracket base surface; 
a bracket body extending from said base, said bracket body having a bracket body surface; 
a pair of spaced apart tie wings extending from said bracket body, each tie wings of said pair of tie wings having tie wing surface, each of said tie wing surfaces having a margin; 
 a gingiva facing bracket surface 
wherein when said bracket resides attached to said tooth of said dental arch, said surface having said identification mark faces towards said gingiva without any other surface of said bracket opposing said identification mark, and without said identification mark opposing itself. 
Amend claim 26 as followed: A bracket comprising: 
a bracket base adapted to attach a tooth of a dental arch, said bracket base having a bracket base surface; 
a bracket body extending from said base, said bracket body having a bracket body surface; 
a pair of spaced apart tie wings extending from said bracket body, each tie wings of said pair of tie wings having tie wing surface, each of said tie wing surfaces having a margin; 
a first identification mark disposed on a gingiva facing bracket surface 
a second identification mark disposed on one of said bracket surface, tie wing surfaces, or bracket base surfaces; and 
an attached orientation wherein when said bracket resides attached to said tooth of said dental arch, said surfaces having said identification marks face towards gingiva without any other surface of said bracket opposing said identification marks.
Allowable Subject Matter
Claims 7, 9, 16, 18, and 23-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance claims 7, 9, 16, 18 and 23-24, as set forth in office action mailed 08/07/2020 and 03/01/2021.
The prior art of record fails to disclose or render obvious a bracket having a bracket base, a bracket body and a pair of spaced apart tie wings extending from said bracket body, wherein a first identification mark is disposed on a gingival facing surface which resides attached to said tooth of said dental arch, said surface having said identification marks face towards gingiva without any other surface of said bracket opposing said identification marks in combination with all recited laminations in claims 25-26. The closest prior art being Pospisil et al (US 5,692,896) which discloses a dental bracket (10) with a first identification mark (removable structure or colorant 32) on a gingival facing surface (gingival ligature channel 28, as disclosed in col 4, lines 35-39). However, Pospisil fails to disclose a second identification mark and the identification mark facing towards the gingiva without any other surface of said bracket opposing said identification mark, and without said identification mark opposing itself. The current application providing criticality to this feature to enable ready visualization of the bracket identification mark to enable correct placement of the bracket. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            

/MATTHEW M NELSON/            Primary Examiner, Art Unit 3772